Exhibit 12 TAUBMAN CENTERS, INC. Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Three Months Ended Ended March 31 2009 2008 Earnings before income from equity investees (1) $14,638 $14,472 Add back: Fixed charges 38,572 41,465 Amortization of previously capitalized interest 1,139 1,143 Distributed income of Unconsolidated Joint Ventures 10,158 9,234 Deduct: Capitalized interest (305) (2,424) Preferred distributions (615) (615) Earnings available for fixed charges and preferred dividends $63,587 $63,275 Fixed charges: Interest expense $36,233 $36,982 Capitalized interest 305 2,424 Interest portion of rent expense 1,419 1,444 Preferred distributions 615 615 Total fixed charges $38,572 $41,465 Preferred dividends 3,658 3,658 Total fixed charges and preferred dividends $42,230 $45,123 Ratio of earnings to fixed charges and preferred dividends 1.5 1.4 (1) Earnings before income from equity investees for the three months ended March 31, 2009 includes a $2.5 million restructuing charge, which primarily represents the costs of terminations of personnel.
